Title: Definitive Peace Treaty between the United States and Great Britain, [3 September 1783]
From: Adams, John
To: 


          [Paris, 3 September 1783]
          In the Name of the most Holy & undivided Trinity.
          It having pleased the divine Providence to dispose the Hearts of the most Serene & most Potent Prince George the third, by the Grace of God, King of Great Britain, France & Ireland Defender of the Faith, Duke of Brunswick & Lunebourg, Arch-Treasurer, and Prince Elector of the holy Roman Empire &ca: and of the United States of America to forget all past Misunderstandings and Differences that have unhappily interrupted the good Correspondence and Friendship which they mutually wish to restore; and to establish such a beneficial and satisfactory Intercourse between the two Countries upon the Ground of reciprocal Advantages and mutual Convenience as may promote and secure to both perpetual Peace & Harmony; and having for this desirable End already laid the Foundation of Peace & Reconciliation by the Provisional Articles signed at Paris on the 30th: of Novr: 1782 by the Commissioners empower’d on each Part, which Articles were agreed to be inserted in and to constitute the Treaty of Peace proposed to be concluded between the Crown of Great Britain and the said United States, but which Treaty was not to be concluded until Terms of Peace should be agreed upon between Great Britain & France, and his Britannic Majesty should be ready to conclude such Treaty accordingly: and the Treaty between Great Britain and France having since been concluded, His Britannic Majesty & the United States of America, in order to carry into full Effect the Provisional Articles above mentioned, according to the Tenor thereof, have constituted & appointed, that is to say His Britannic Majesty on his Part, David Hartley Esqre: Member of the Parliament of Great Britain; and the said United States on their Part John Adams Esqre: late a Commissioner of the United States of America at the Court of Versailles, late Delegate in Congress from the State of Massachusetts and Chief Justice of the said State; and Minister Plenipotentiary of the said United States to their High Mightinesses the States General of the United Netherlands; Benjamin Franklin Esqre: late Delegate in Congress from the State of Pennsylvania, President of the Convention of the said State & Minister Plenipotentiary from the United States of America at the Court of Versailles; John Jay Esqre: late President of Congress, and Chief Justice of the State of New-York & Minister Plenipotentiary from the said United States at the Court of Madrid; to be the Plenipotentiaries for the concluding and signing the present Definitive Treaty; who after having reciprocally communicated their respective full Powers have agreed upon & confirmed the following Articles.
          Article 1st:
          His Britannic Majesty acknowledges the said United States, viz. New-Hampshire Massachusetts Bay, Rhode-Island & Providence Plantations, Connecticut, New-York, New Jersey, Pennsylvania Delaware, Maryland, Virginia, North Carolina, South Carolina & Georgia, to be free sovereign & Independent States; that he Treats with them as such, and for himself his Heirs & Successors relinquishes all Claims to the Government Propriety and Territorial Rights of the same & every Part thereof.
          Article 2d:
          And that all Disputes which might arise in future on the Subject of the Boundaries of the said United States may be prevented, it is hereby agreed and declared, that the following are and shall be their Boundaries Viz: From the North West Angle of Nova Scotia, viz: that Angle which is formed by a Line drawn due North from the Source of St Croix River to the Highlands along the said High lands which divide those Rivers that empty themselves into the River St: Lawrence from those which fall into the Atlantic Ocean, to the Northwestern most Head of Connecticut River; Thence down along the Middle of that River to the forty fifth Degree of North Latitude; From thence by a Line due West on said Latitude until it strikes the River Iroquois or Cataraquy; Thence along the middle of said River into Lake Ontario; through the Middle of said Lake until it strikes the Communication by Water between that Lake & Lake Erie; Thence along the middle of said Communication into Lake Erie; through the middle of said Lake, untill it arrives at the Water Communication between that Lake & Lake Huron; Thence along the middle of said Water Communication into the Lake Huron, thence through the middle of said Lake to the Water-Communication between that Lake and Lake Superior thence through Lake Superior Northward of the Isles Royal & Phelipeaux to the Long Lake; Thence through the Middle of said Long Lake, and the Water Communication between it and the Lake of the Woods, to the said Lake of the Woods, Thence through the said Lake to the most Northwestern Point thereof, & from thence on a due West Course to the River Mississippi, Thence by a Line to be drawn along the middle of the said River Mississippi until it shall intersect the Northernmost Part of the thirty first Degree of North Latitude. South, by a Line to be drawn due East from the Determination of the Line last mentioned, in the Latitude of thirty one Degrees North of the Equator to the Middle of the River Apalachicola or Catahouchi: Thence along the middle thereof to its Junction with the Flint River; Thence strait to the Head of St Mary’s River, and thence down along the Middle of St Mary’s River to the Atlantic Ocean. East by a Line to be drawn along the Middle of the River St Croix, from its Mouth in the Bay of Funday to its Source, and from its Source directly North to the aforesaid Highlands, which divide the Rivers that fall into the Atlantic Ocean from those which fall into the River St. Lawrence; comprehending all Islands within twenty Leagues of any Part of the Shores of the United States, & lying between Lines to be drawn due East from the Points where the aforesaid Boundaries between Nova Scotia one the one Part and East Florida on the other, shall respectively touch the Bay of Fundy and the Atlantic Ocean, excepting such Islands as now are or heretofore have been within the Limits of the said Province of Nova Scotia.
          
          Article. 3d:
          It is agreed that the People of the United States shall continue to enjoy unmolested the Right to take Fish of every kind on the Grand Bank and on all the other Banks of Newfoundland, also in the Gulph of St: Lawrence and at all other Places in the Sea where the Inhabitants of both Countries used at any time heretofore to fish. And also that the Inhabitants of the United States shall have Liberty to take Fish of every kind on such Part of the Coast of Newfoundland as British Fishermen shall use, (but not to dry or cure the same on that Island) and also on the Coasts Bays & Creeks of all other of his Britannic Majestys Dominions in America, and that the American Fishermen shall have Liberty to dry & cure Fish in any of the unsettled Bays Harbours and Creeks of Nova-Scotia, Magdalen Islands, and Labrador, so long as the same shall remain unsettled, but so soon as the same or either of them shall be settled, it shall not be lawful for the sd: Fishermen to dry or cure Fish at such Settlement, without a previous Agreement for that purpose with the Inhabitants, Proprietors or Possessors of the Ground.
          Article 4th:
          It is agreed that Creditors on either Side shall meet with no Lawful Impediment to the Recovery of the full Value in Sterling Money of all bona fide Debts heretofore contracted.
          Article 5th:
          It is agreed that the Congress shall earnestly recommend it to the Legislatures of the respective States to provide for the Restitution of all Estates, Rights and Properties which have been confiscated belonging to real British Subjects; and also of the Estates Rights & Properties of Persons resident in Districts in the Possession of his Majesty’s Arms, and who have not borne Arms against the said United States. And that Persons of any other Description shall have free Liberty to go to any Part or Parts of any of the thirteen United States and therein to remain twelve Months unmolested in their Endeavours to obtain the Restitution of such of their Estates, Rights, and Properties as may have been confiscated. And that Congress shall also earnestly recommend to the several States, a Reconsideration and Revision of all Acts or Laws regarding the Premises, so as to render the said Laws or Acts perfectly consistent not only with Justice and Equity but with that Spirit of Conciliation which on the Return of the Blessings of Peace should universally prevail. And that Congress shall also earnestly recommend to the several States, that the Estates Rights & Property’s of such last mentioned Persons shall be restored to them, they refunding to any Persons who may be now in Possession the bona fide Price (where any has been given) which such Persons may have Paid on purchasing any of the said Lands, Rights or Properties, since the Confiscation.
          And it is agreed that all Persons who have any Interest in confiscated Lands either by Debts, Marriage Settlements or otherwise, shall meet with no lawful Impediment in the Prosecution of their just Rights.
          Article 6th:
          That there shall be no future Confiscations made, nor any Prosecutions commenced against any Person or Persons for or by Reason of the Part which he or they may have taken in the present War and that no Person shall on that Account suffer any future Loss or Damage either in his Person Liberty or Property; and that those who may be in Confinement on such Charges at the Time of the Ratification of the Treaty in America shall be immediately set at Liberty, and the Prosecutions so commenc’d be discontinued.
          Article 7th:
          There shall be a firm & perpetual Peace between his Britannic Majesty and the said States & between the Subjects of the one, and the Citizens of the other, wherefore all Hostilities both by Sea & Land shall from hence forth cease: All Prisoners on both sides shall be set at Liberty, and his Britannic Majesty shall with all convenient Speed, and without causing any Destruction, or carrying away an Negroes or other Property of the American Inhabitants, withdraw all his Armies, Garrisons and Fleets from the said United States, and from every Port, Place and Harbour within the same; leaving in all Fortifications the American Artillery that may be therein. And shall also order & cause all Archives, Records, Deeds & Papers belonging to any of the said States or their Citizens, which in the Course of the War may have fallen into the Hands of his Officers, to be forthwith restored and deliver’d to the proper States & Persons to whom they belong.
          Article 8th:
          The Navigation of the River Mississippi, from its Source to the Ocean shall forever remain free and open to the Subjects of Great Britain and the Citizens of the United States.
          
          Article 9th:
          In Case it should so happen that any Place or Territory belonging to Great Britain or to the United States should have been conquer’d by the Arms of either from the other before the Arrival of the said Provisional Articles in America it is agreed that the same shall be restored without Difficulty and without requiring any Compensation
          Article 10th:
          The Solemn Ratifications of the present Treaty expedited in good and due Form shall be exchanged between the contracting Parties in the Space of Six Months or sooner if possible to be computed from the Day of the Signature of the present Treaty. In witness whereof we the undersigned their Ministers Plenipotentiary have in their Name & in Virtue of our full Powers signed with our Hands the present Definitive Treaty, and caused the Seals of our Arms to be affixed thereto.—
          Done at Paris, this third Day of September, In the Year of our Lord, one thousand seven hundred & Eighty three.
          
            
            
              
                [SEAL] D Hartley
                [SEAL] John Adams.
              
              
                
                [SEAL] B Franklin
              
              
                
                [SEAL] John Jay
              
            
            
          
        